        Case: 1:19-cv-03924 Document #: 66-3 Filed: 12/06/19 Page 1 of 2 PageID #:367




 1

 2                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
 3                                       EASTERN DIVISION

 4

 5

 6                                                        This Document Relates to All Cases
      IN RE: FAIRLIFE MILK PRODUCTS
                                                          MDL No. 2909
      MARKETING AND SALES PRACTICES
 7                                                        Master Case No. 19-cv-3924
      LITIGATION
                                                          Judge Robert M. Dow, Jr.
 8

 9
10

11

12

13
        I, Richard M. Paul III, declare as follows:
14
        1. I am the managing partner of the law firm PAUL LLP, counsel of record in this case. I make this
15
     declaration in support of Motion for Appointment of Leadership Structure filed by Saeed & Little, LLP
16
     on behalf of plaintiffs in Sabeehullah et.al. v. Fairlife, LLC et.al. The affirmations included in this
17
     declaration are based upon my personal knowledge and if called to testify to the contents hereof, I
18
     could and would competently do so.
19
        2. Paul LLP has seven attorneys, all of whom concentrate on complex commercial and consumer
20
     contingent-fee litigation, devoting a substantial portion of their practice to prosecuting class and mass
21
     actions. Paul LLP is capable of handling large scale and high stakes litigation on a fully contingent
22
     basis and is in a position to advance substantial litigation costs and to prosecute complex and lengthy
23
     litigation that includes many hundreds of clients.
24
        3. I, and the attorneys in my firm, have substantial experience prosecuting complex class (and
25
     other) actions on behalf of consumers against manufacturers and large corporations. I have been
26
     appointed by courts across the country to the role of class counsel on dozens of occasions, and prior to
27
     that, was a partner in a large defense firm representing large companies defending dozens of class
28
     actions.
                                                                       DECLARATION OF RICHARD M. PAUL III
                                                                                 Master Case No. 19-cv-3924
        Case: 1:19-cv-03924 Document #: 66-3 Filed: 12/06/19 Page 2 of 2 PageID #:367




 1      4. Equally as important to me, I have the ability, experience, and willingness to try my client’s

 2   cases, whether to a jury, a judge, or an arbitrator. I have tried numerous cases in all three settings on

 3   behalf of plaintiff classes, as well as individual or corporate plaintiffs and defendants.

 4      5. On three occasions, court-appointed MDL leadership has asked me to try a bellwether case in an

 5 MDL. Most recently, in 2017, I was asked by appointed class counsel to be co-lead trial counsel on

 6 behalf of a class of approximately 22,000 corn farmers in the State of Minnesota. The trial was a

 7 bellwether for a series of individual state class actions forming part of a parallel state and federal multi-

 8 district litigation. During the third week of trial, a nationwide class settlement for all litigation in both

 9 the state and federal MDL was reached in the amount of $1.51 billion.
10      6. I and the members of my firm, together with my co-counsel, have invested significant time and
11 resources developing and pleading the legal claims, researching the allegation put forth in Sabeehullah

12 et.al. v. Fairlife, LLC et.al.

13      7. In addition, I and the members of my firm, together with my co-counsel, extensively researched
14 the legal basis for the claims asserted and worked together to develop liability and damages theories

15 that were pled in this matter.

16      8. If Syed Ali Saeed from Saeed & Little, LLP is appointed as co-lead in this MDL, I and my firm
17 remain committed to continuing to assist my co-counsel with devotion and commitment.

18      I declare under penalty of perjury that the foregoing is true and correct.
19

20      Dated this 6th day of December 2019.
21
                                                            /s/ Richard M. Paul III
22                                                          Richard M. Paul III
23                                                          Paul LLP
                                                            601 Walnut Street, Suite 300
24                                                          Kansas City, MO 64106
                                                            (816) 984-8100
25

26

27

28


                                                         -2-            DECLARATION OF RICHARD M. PAUL III
                                                                                       Case No. 3:18-cv-07354
